GLADNEY, Judge.
This appeal involves litigation affecting the validity of a will of appellant’s late husband, Winston Albert Jones. The parties and subject matter involved are the same herein as in appeals numbered 9144 and 9188 on the docket of this court. In each of these cases defendants-appellees have filed a motion to dismiss the appeal, averring plaintiff-appellant has voluntarily acquiesced in the judgment of the trial court and signified her desire in writing to withdraw from any further litigation, appeals, or suits concerning herself, her two minor children and others made parties to the litigation. The motion to dismiss is accompanied by a photostat of a letter of appellant to this effect addressed to her attorneys of record and the Clerk of Court of Caddo Parish, Louisiana. The averments of fact contained in the motion to dismiss will be accepted as true and the motion sustained. See Rule No. 10 of this court; State ex rel. Payne v. Irion, 1927, 163 La. 1019, 113 So. 360; Attaway v. Melton, La.App.1956, 88 So.2d 417, appeal transferred 229 La. 113, 85 So.2d 50; Carpenter v. Madden, La.App.1957, 94 So.2d 699, affirmed 233 La. 840, 98 So.2d 209; and Hart v. Hardgrave, La.App.1958, 103 So.2d 910.
The appeal is dismissed at appellant’s' cost.